DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 5/9/2021, with respect to the rejection(s) of claim(s) 15 under 102 have been fully considered in view of the amendments, but are not persuasive.  
Applicant argues that Chouhan fails to teach:
(1) first and second upstream free axial sealing surfaces adjacent to the circumferential wall 
(2) the circumferential wall extends/projects radially with respect to the first and second free axial sealing surfaces of the sealing device 
Examiner respectfully disagrees.  Regarding (1) above, Chouhan teaches a first upstream free axial sealing surface(inner radial surface of 70) of said at least one block(70) adjacent to the circumferential wall(184).  Chouhan also teaches a second upstream free axial sealing surface(generally axially extending surface of 23 upstream of 184 as shown in Fig 5; or as indicated by Applicant at “A” in the annotated figure of 
Regarding (2) above, what is claimed is that the circumferential wall “projects radially with respect to the first and second free axial sealing surfaces of the sealing device”.  Chouhan teaches, in Fig 5, a circumferential wall 184 that projects radially to the axis(25) with respect to the free axial sealing surface(generally axially extending portion of 23 upstream of 184) of the sealing device.  Given its broadest reasonable interpretation the cited limitation of the claim requires the circumferential wall to project radially to (inward or outward) the axis with respect to the free axial sealing surface (by essentially any amount – the same, more so, less so etc..) since the limitation does little to define the relationship between the circumferential wall, the axis and the free axial sealing surfaces.  Essentially, as long as there is some relationship between the features the claim limitation appears to be satisfied.  Therefore, the rejection is maintained.
Applicant also appears to suggest that the circumferential wall of Chouhan does not penetrate radially to the axis into the gas stream.  Examiner respectfully disagrees.  As compared to a flat or purely cylindrical extending casing wall as indicated by the dashed line 148 in Fig 4, the circumferential wall does in fact project into the gas stream at an angle 180.  
To overcome the Chohan reference Examiner suggests amending the claim to read the following: 
“the circumferential wall projects further radially inward, with respect to the axis, as compared to the first and second free axial sealing surfaces of the sealing device”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 38, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the upstream free axial sealing surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which free axial sealing surface the claim is referring to.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as referring to the first upstream free axial sealing surface.
Claims 38, 40 and 41 recites the limitation “the circumferential wall is defined by a difference in level formed on said at least one block”.  As written, it is unclear to what the term “difference in level” refers to as there is no reference point upon which a base “level” is established thereby making it impossible to ascertain a difference in levels, rendering the scope of the claim unascertainable.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as referring to the radial distance between the upstream free axial sealing surface 48a of the abradable coating 46 and the free end of the low wall 54, as described in the specification at page 13, lines 23-25. Examiner suggest amending the limitation clearly define what feature is being claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20, 30-32 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chouhan et al. (US 9291061), hereinafter: “Chouhan”.
In Reference to Claim 15
Chouhan teaches:
A sealing device(66; Fig 5) arranged to cooperate with rotor part(22) and a stator part(23), both of an aircraft gas turbomachine(10; Col 4, ll. 20-30) in which a gas stream(20) is to circulate from upstream to downstream(58 indicated flow direction of the gas stream), the rotor part being adapted to rotate relative to the stator part about an axis(25; Col 4, ll. 1-7), the sealing device comprising:
two labyrinth seal lips(150,152), respectively an upstream one(150) and a downstream one(152), both being elements of the rotor part(as shown in Fig 5, 150,152 are part of 22); and,
at least one block made of abradable material(70,70; Fig 5, Col 10, ll. 4-10):
attached to the stator part(as shown in Fig 5, 70 is attached to the stator part 23), and
adapted to cooperate with said two labyrinth seal lips(150,152), each projecting radially to said axis over an end portion(50) of the rotor part(as shown in Fig 5, 150 and 152 project radially outward from axis 25 over 50),
the at least one block has, radially to said axis, a first upstream free axial sealing surface and a downstream free axial sealing surface(each upstream and downstream at least one block portion 70, 70 has, positioned radially outward from axis 25, a free axial sealing surface comprising the inner radial surface of 70), and 
said two labyrinth seal lips have, radially to said axis, respective free ends(each upstream and downstream labyrinth seal lip, 150,152, has a free radial end) the free end of the downstream labyrinth seal lip and the downstream free axial sealing surface being located at positions radial to said axis which are each further from the axis than the free end of the upstream labyrinth seal lip and the first upstream free axial sealing surface(as shown in Fig 5, the stepped surface of 23 and the inclined nature of 50 produces a downstream axial free sealing surface and a free end of the downstream labyrinth seal lip located radially further from the axis than the upstream axial free sealing surface and the free end of the upstream labyrinth seal lip),
wherein upstream of said two labyrinth seal lips(150,152) the sealing device comprises a circumferential wall(184) which extends radially to said axis upstream and adjacent to the first upstream free axial sealing surface of said at least one block(clearly shown in Fig 5), by penetrating radially to said axis into the gas stream(at 104; 184 penetrates radially into the gas stream at an angle 180 as compared to a flat or purely cylindrical extending casing wall as indicated by the dashed line 148 in Fig 4), and wherein:
the sealing device further has a second upstream free axial sealing surface(generally axially extending surface of 23 upstream of 184 as shown in Fig 5) which is adjacent to said circumferential wall(the generally axially extending portion of 23 is at least axially adjacent 184 as shown in Fig 5), upstream of the circumferential wall(the generally axially extending portion of 23 is upstream of 184), and,
the circumferential wall projects radially with respect to the first and second free axial sealing surfaces of the sealing device(given its broadest reasonable interpretation this limitation of the claim requires the circumferential wall to project radially to (inward or outward) the axis with respect to the free axial sealing surface (by essentially any amount – the same, more so, less so etc..) since the limitation does little to define the relationship between the circumferential wall, the axis and the free axial sealing surface.  Therein, because the circumferential wall 184 projects radially towards the axis 25 more so or less so, depending on the perspective, as compared to the free axial sealing surface of the sealing device, which is generally axial, the claim limitation is met)
In Reference to Claim 16
Chouhan teaches:
The device according to claim 15(see rejection of claim 15 above) wherein, radially to said axis, the circumferential wall extends axially opposite a part of the upstream labyrinth seal lip located radially to said axis at a distance from the free end of said upstream labyrinth seal lip(184 extends radially at a position axially opposite the free end of 150; Fig 5).
In Reference to Claim 17
Chouhan teaches:
The device according to claim 15(see rejection of claim 15 above) wherein the circumferential wall is axially located at or towards an upstream end of the upstream free axial sealing surface of the at least one block(as shown in Fig 5, 184 is located at the upstream end of the inner radial surface of 70).
In Reference to Claim 18
Chouhan teaches:
The device according to claim 16(see rejection of claim 16 above) wherein the circumferential wall is axially located at or towards an axially upstream end of the first upstream free axial sealing surface of the at least one block(as shown in Fig 5, 184 is located at the upstream end of the inner radial surface of 70).
In Reference to Claim 20
Chouhan teaches:
The device according to claim 16(see rejection of claim 16 above) wherein the circumferential wall is integral with said at least one block(since 184 and 70 are constituents of 23 they are integral).
In Reference to Claim 30
Chouhan teaches:
The device according to claim 15(see rejection of claim 15 above) wherein said first upstream free axial sealing surface and downstream free axial sealing surface, have a radial connection wall(114) between them(as shown in Fig 5, the radial connection wall 114 extends between the upstream and downstream free axial sealing surfaces).
In Reference to Claim 31
Chouhan teaches:
The device according to claim 15(see rejection of claim 15), wherein:
the at least one block has a cellular structure comprising radial cells individually having an axial dimension(at least one block 70 has a honeycomb cellular structure having an axial dimension since 70 extends in the axial direction as shown in Fig 5; Col 10, ll. 5-10), and
the circumferential wall has an axial thickness greater than said axial dimension of the cells located on the same circumference, transversely to said axis(since the circumferential wall 184 also extends axially it can be said an axial thickness dimension of at least part of 184 is greater than an axial dimension of at least part of 70).
In Reference to Claim 32
Chouhan teaches:
The device according to claim 15(see rejection of claim 15 above), wherein:
the end portion(50) of the rotor part over which said two labyrinth seal lips radially project comprises a platform(50 is a platform; Fig 5) provided at an upstream end with an upstream facing spoiler(78), and
radially to the axis, the circumferential wall extends opposite, but at a distance from, the spoiler(clearly shown in Fig 5).
In Reference to Claim 34
Chouhan teaches:
A gas turbomachine(10) for an aircraft(Col 4, ll. 20-30), wherein it is equipped with the sealing device according to claim 15(see rejection of claim 15 above).
In Reference to Claim 35
Chouhan teaches:
The device according to claim 17(see rejection of claim 17 above), wherein:
the end portion(50) of the rotor part over which said two labyrinth seal lips radially project comprises a platform(50 is a platform; Fig 5) provided at an upstream end with an upstream facing spoiler(78), and
radially to the axis, the circumferential wall extends opposite, but at a distance from, the spoiler(clearly shown in Fig 5).
In Reference to Claim 36
Chouhan teaches:
The device according to claim 17(see rejection of claim 17 above), wherein the free end of the upstream labyrinth seal lip is located radially opposite an axially upstream part of the upstream free axial sealing surface(as shown in Fig 5 of Chouhan, the free end of 150 is radially opposite an axially upstream part of 70)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 38 and 40-41 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chouhan in view of Chouhan (US 9080459), hereinafter: “Chouhan ‘459”.
In Reference to Claims 21-22
Chouhan teaches:
The device according to claims 15 and 16(see rejection of claims 15 and 16 above),
Chouhan fails to teach:
wherein the circumferential wall is formed on said at least one block
Chouhan ‘459 teaches:
An analogous sealing device(200; Fig 3) wherein a circumferential wall(220) is  formed on said at least one block(220 is formed on 200 which is an abradable honeycomb material 205; Col 3, ll. 65 to Col 4, ll. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouhan to incorporate the teachings of Chouhan ‘459 to extend the circumferential wall from an upstream free axial surface of the abradable at least one block to improve overall system and stage efficiency by sealing effectively the air gap between the blade and the stator.  Additionally, by extending the circumferential wall from the abradable at least one block rather than the static casing structure as in Chouhan, significant savings in terms of repair time and cost may be realized(Col 4, ll. 3-14).
In Reference to Claims 38, 40 and 41
Chouhan teaches:
A sealing device(66; Fig 5) arranged to cooperate with rotor part(22) and a stator part(23), both of an aircraft gas turbomachine(10; Col 4, ll. 20-30) in which a gas stream(20) is to circulate from upstream to downstream(58 indicated flow direction of the gas stream), the rotor part being adapted to rotate relative to the stator part about an axis(25; Col 4, ll. 1-7), the sealing device comprising:
two labyrinth seal lips(150,152), respectively an upstream one(150) and a downstream one(152), both being elements of the rotor part(as shown in Fig 5, 150,152 are part of 22); and,
at least one block made of abradable material(70,70; Fig 5, Col 10, ll. 4-10):
attached to the stator part(as shown in Fig 5, 70 is attached to the stator part 23), and
adapted to cooperate with said two labyrinth seal lips(150,152), each projecting radially to said axis over an end portion(50) of the rotor part(as shown in Fig 5, 150 and 152 project radially outward from axis 25 over 50),
the at least one block has, radially to said axis, an upstream free axial sealing surface and a downstream free axial sealing surface(each upstream and downstream at least one block portion 70, 70 has, positioned radially outward from axis 25, a free axial sealing surface comprising the inner radial surface of 70), and 
said two labyrinth seal lips have, radially to said axis, respective free ends(each upstream and downstream labyrinth seal lip, 150,152, has a free radial end) the free end of the downstream labyrinth seal lip and the downstream free axial sealing surface being located at positions radial to said axis which are each further from the axis than the free end of the upstream labyrinth seal lip and the first upstream free axial sealing surface(as shown in Fig 5, the stepped surface of 23 and the inclined nature of 50 produces a downstream axial free sealing surface and a free end of the downstream labyrinth seal lip located radially further from the axis than the upstream axial free sealing surface and the free end of the upstream labyrinth seal lip),
wherein upstream of said two labyrinth seal lips(150,152) the sealing device comprises a circumferential wall(184) which extends radially to said axis upstream and adjacent to the first upstream free axial sealing surface of said at least one block(clearly shown in Fig 5), by penetrating radially to said axis into the gas stream(at 104; 184 penetrates radially into the gas stream at an angle 180 as compared to a flat or purely cylindrical extending casing wall as indicated by the dashed line 148 in Fig 4), and wherein:
the end portion of the rotor part over which said at least two labyrinth seal lips radially project comprises a platform(50) provided at an upstream end with an upstream facing spoiler(72), and 
radially to the axis, the circumferential wall extends opposite, but at a distance from, the spoiler(as shown in Fig 5, the circumferential wall 184 extends opposite to and at  a distance from the spoiler 72), and 
the circumferential wall projecting radially with respect to a free upstream axial surface of the sealing device(180 projects further radially inward as compare to the axial surface of 70), which free upstream axial surface is adjacent to the circumferential wall, axially, upstream of the circumferential wall(70 is upstream and adjacent 180)
 Chouhan fails to teach:
wherein the circumferential wall is defined by a difference in level formed on said at least one block
Chouhan ‘459 teaches:
An analogous sealing device(200; Fig 3) wherein a circumferential wall(220) is defined by a difference in level formed on said at least one block(220 is formed on 200 which is an abradable honeycomb material 205; Col 3, ll. 65 to Col 4, ll. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouhan to incorporate the teachings of Chouhan ‘459 to extend the circumferential wall from an upstream free axial surface of the abradable at least one block to improve overall system and stage efficiency by sealing effectively the air gap between the blade and the stator.  Additionally, by extending the circumferential wall from the abradable at least one block rather than the static casing structure as in Chouhan, significant savings in terms of repair time and cost may be realized(Col 4, ll. 3-14).
Claims 40 and 41 are rejected for the same reasons as stated above for claim 38.
Claims 23-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Chouhan in view of Schabowski et al. (US 20110070074), hereinafter: “Schabowski”.
In Reference to Claims 23-24
Chouhan teaches:
The device according to claims 15 and 21(see rejection of claims 15 and 21 above),
Chouhan fails to teach:
wherein the upstream labyrinth seal lip is inclined towards said upstream free axial sealing surface, upstream with respect to the axis and to a direction radial to the axis, over at least a part of a length of the upstream labyrinth seal lip.
Schabowski teaches:
An analogous sealing device(4) wherein the upstream labyrinth seal lip(5) is inclined towards said upstream free axial sealing surface, upstream with respect to the axis and to a direction radial to the axis, over at least a part of a length of the upstream labyrinth seal lip(P[0015]; Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chouhan to incorporate the teachings of Schabowski to angle the labyrinth seal lips towards the upstream free axial sealing surface over at least part of its length to further obstruct, deflect and dissipate the leakage airflow through the annular gap between the labyrinth seal lip and that stator, which ultimately increases efficiency(P[0018]).

Allowable Subject Matter
Claim 37 allowed.
Claims 33 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter can be found in the previous office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745